Exhibit 10.26
(BIOCRYST LOGO) [c74405c7440500.gif]
BIOCRYST PHARMACEUTICALS, INC.
2425 KILDAIRE FARM ROAD, SUITE 106
CARY, NC 27518
919-859-7908 919-859-1314 FAX
2190 PARKWAY LAKE DRIVE
BIRMINGHAM. AL 35244
205-444-4648 205-444-4640 FAX
www.biocryst.com
May 21, 2008
Mr. David McCullough
101 Salford Ct.
Cary, NC 27512
Dear David,
I would like to present you with this retention bonus program in recognition of
the outstanding and valuable contributions you have made to BioCryst
Pharmaceuticals and will continue to make in the future. The Compensation
Committee has reviewed this program and has approved offering it to you. The
retention bonus will be extended and paid to you as long as you remain an active
employee with the company through December 31, 2009.
You will be provided with the following retention bonus;

  •   80% of your 4/1/08 annual base salary, plus;     •   The equivalent of 20%
of your 4/1/08 annual base salary in Restricted Stock Awards (14,439 shares
common stock).

As a section 16 Officer, extending this retention bonus to you will be viewed as
material and will require an 8-k disclosure. In the event of a Change of
Control, prior to December 31, 2009, you will be eligible to receive the
benefits as noted above.
David, on a separate matter, we will amend your current Employment Agreement,
and remove those sentences within section 4b which references your severance
payments being terminated as of the date that you commence employment with
another employer. We will amend and resign your employment contract to reflect
these changes.
Our future success as a company is directly related to your important
contributions and ongoing leadership. Once again, thank you for your continued
support and help in making BioCryst a financial success.
Sincerely,

     
/s/ Jon Stonehouse
 
Jon Stonehouse
   
CEO and President
   
BioCryst Pharmaceuticals, Inc.
   

 

 